                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

 TONYA WARE, as Executor of the Estate
 of WALTER KRONE,

             Plaintiff,
                                                     Case No. 4:20-cv-1561
       v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

             Defendant.


                  NOVARTIS PHARMACEUTICALS CORPORATION’S
                     CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, counsel for Defendant

Novartis Pharmaceuticals Corporation (“NPC”) hereby discloses and certifies that, to the best of

my knowledge and belief, the following is a complete list of NPC’s parent corporations and

publicly held companies that own 10% or more of NPC’s stock:

       1.     Parent Companies:

       (a)    Novartis Finance Corporation, a New York corporation;

       (b)    Novartis Corporation, a New York corporation;

       (c)    Novartis Holding, AG, a Swiss company; and

       (d)    Novartis AG, a Swiss company, whose shares are publicly traded on the SIX

Swiss Exchange, and whose American Depository Shares are publicly traded on the New York

Stock Exchange.

       2.     Publicly held companies owning more than 10% of NPC stock:

       (a)    Novartis AG indirectly owns a 100% interest in NPC.
Dated: December 1, 2020   Respectfully submitted,


                          /s/Booker T. Shaw
                          Booker T. Shaw, Esq.
                          Thompson Coburn LLP
                          One US Bank Plaza
                          St. Louis, MO 63101
                          (314) 552-6000
                          (314) 552-7000 (facsimile)
                          bshaw@thompsoncoburn.com

                          Attorneys for Defendant Novartis
                          Pharmaceuticals Corporation




                             2
                                 CERTIFICATE OF SERVICE

       I certify that on this 1st day of December 2020, I electronically filed the foregoing

Novartis Pharmaceuticals Corporation’s Corporate Disclosure Statement with the Clerk of the

Court by using the CM/ECF system. I further certify that a true and correct copy of Novartis

Pharmaceuticals Corporation’s Corporate Disclosure Statement was served upon the following

counsel via electronic mail and/or United States mail:

       James G. Onder
       Lawana S. Wichmann
       110 E. Lockwood, 2nd Floor
       St. Louis, MO 63119
       onder@onderlaw.com
       wichmann@onderlaw.com
       (314) 963-9000 telephone
       (314) 963-1700 facsimile

       Richard Elias, MO Bar #53820
       Elias LLC
       231 S. Bemiston Ave. Ste. 800
       St. Louis, MO 63105
       (314) 391-6820
       relias@EliasLLC.com

       Attorneys for Plaintiff




                                             /s/Booker T. Shaw
                                             Booker T. Shaw, Esq.
                                             Attorney for Defendant Novartis
                                             Pharmaceuticals Corporation




                                                3
